Affirmed as Modified and Opinion Filed November 24, 2014




                                                                     In The
                                                          Court of Appeals
                                                   Fifth District of Texas at Dallas
                                                               No. 05-13-00878-CR

                                                         MARIO LOPEZ JUCUP, Appellant

                                                                       V.

                                                          THE STATE OF TEXAS, Appellee

                                           On Appeal from the 265th Judicial District Court
                                                        Dallas County, Texas
                                                Trial Court Cause No. F10-55339-R

                                                           MEMORANDUM OPINION
                                                   Before Justices FitzGerald, Lang, and Brown
                                                          Opinion by Justice FitzGerald

              Mario Lopez Jucup waived a jury and pleaded not guilty to continuous sexual abuse of a

young child.1 After finding appellant guilty, the trial court assessed punishment at thirty years’

imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California.2

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance.3 Counsel delivered a copy of the brief to appellant.4

                                                            
1
     See TEX. PENAL CODE ANN. § 21.02(b) (West Supp. 2013). 

2
     386 U.S. 738 (1967). 
3
     See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). 
              Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.5

We find nothing in the record that might arguably support the appeal.

              Although not an arguable issue, we note the trial court’s judgment contains an error. In

addition to assessing punishment, the trial court stated that appellant was subject to the sex

offender registration requirements of Chapter 62 and that the age of the victim was less than

fourteen years of age. The trial court told appellant that he would be required to register as a sex

offender.6 The judgment, however, states the sex offender registration requirements “do not

apply to the Defendant.”                                We modify the judgment to show that sex offender registration

requirements apply and the victim’s age was ten years.7

              As modified, we affirm the trial court’s judgment. We order the trial court to issue an

amended judgment that reflects this change and to include any other language required by the

Texas sex offender registration statutes.

Do Not Publish
TEX. R. APP. P. 47
130878F.U05
 
 
 
                                                                                                   /Kerry P. FitzGerald/
                                                                                                   KERRY P. FITZGERALD
                                                                                                   JUSTICE



                                                                                                                                                                                                
4
      See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders cases). 

5
     See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). 

6
    See TEX. CODE CRIM. PROC. ANN. art. 62.001(5)(A) (West Supp. 2013). 

7
 See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.
App.—Dallas 1991, pet. ref'd). 



                                                                                            ‐2‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


MARIO LOPEZ JUCUP, Appellant                        Appeal from the 265th Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00878-CR        V.                        F10-55339-R).
                                                    Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                        Justices Lang and Brown participating.



        Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED to
show that Sex Offender Registration Requirements do apply to the defendant and that the age of
the victim as the time of the offense was ten years.

       As modified, we AFFIRM the trial court’s judgment.

        We ORDER the trial court to issue an amended judgment that reflects the above changes
and to include any other language required by the Texas sex offender registration statutes.



       Judgment entered November 24, 2014.



 
 

 




                                             ‐3‐